Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Otis A. Kashif appeals the district court’s order dismissing his age-based employment discrimination claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kashif v. Amerigroup Corp., No. 2:10-cv-00239-MSD-FBS (E.D.Va. Aug. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED. .